Citation Nr: 0421621	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for service-connected 
appendectomy scar, from October 30, 2000?

2.  Entitlement to service connection for rectal bleeding, 
colitis, and diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from July 1982 to October 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records indicate that during 
the 1980's, she was seen on numerous occasions for abdominal 
and gastrointestinal symptoms.  These symptoms were primarily 
located in the right upper and right lower quadrant.  Various 
diagnoses, to include possible endometriosis or ovarian cyst 
were provided.  Post-service private medical records indicate 
that in the late 1990's, she was seen for abdominal pain, 
mostly in the left lower quadrant.  Her diagnoses include 
diverticulitis.  A July 2001 VA intestines examination 
indicates a diagnosis of colitis.  It is noted that the 
appellant initially indicated that these symptoms were due to 
undiagnosed illness as a result of service in Southwest Asia 
during the Persian Gulf War.  During a January 2004 hearing 
before the undersigned, however, she indicated, in essence, 
that her gastrointestinal disorder was incurred prior to 
service in the Persian Gulf.  A VA examination has not been 
conducted to determine whether the current diagnoses of 
diverticulitis, colitis, or any other currently diagnosed 
gastrointestinal disorder is related to symptoms shown in 
service.  This should be accomplished.  

The report of a July 2001 VA scars examination indicates that 
the veteran reported that the area of the appendectomy scar 
was not a problem at that time.  She also reported that her 
current symptoms were occasional right lower quadrant pain 
which she felt were due to her ovulation, not from the scar.  
During a hearing before the undersigned, however, she 
indicated that she had pain at least once per month when 
ovulating.  She also indicated that her gynecologist stated 
that the pain was probably due to adhesions below the scar.  
In February 2004, she submitted to the Board a letter from 
her physician, indicating that the veteran complained of pain 
around her appendectomy scar and that there was "a 
possibility of endometriosis or adhesion."  The physician 
also noted that the veteran was scheduled for a diagnostic 
laparoscopy at the end of March.  The results of the 
laparoscopy have not been submitted.  Given the physician's 
seeming uncertainty as to the cause of the pain, and given 
that there is additional diagnostic data which may be 
pertinent to the issue at hand, the Board finds that this 
issue should be remanded for further development.

In addition, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), VA has an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate every claim for VA benefits.  See 
also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  While a 
July 2001 letter advised the veteran of the requirements for 
establishing a claim for service connection, she was not 
informed of the requirements in cases involving the 
assignment of initial ratings.  This must be accomplished.  
Further, VA must specifically advise the veteran what 
evidence is still necessary to substantiate her claim, what 
specific portion of that evidence she must personally secure, 
and what specific portion of that evidence VA will secure on 
her behalf.  VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant must also be 
told to submit all pertinent evidence in her possession.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim.  Any 
notice must indicate who is responsible 
for securing any outstanding evidence.  
The claimant must be instructed to submit 
all pertinent evidence in her possession 
that has not been previously submitted.  
If further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

2.  The RO should take the necessary 
steps to obtain all outstanding medical 
records, both VA and private, and 
associate them with the claims file.  
This should include medical records from 
the veteran's gynecologist (Lawrence 
County OB/Gyn and Rifaat R. Bassaly, 
M.D.), to include the results of 
diagnostic laparoscopy conducted in March 
2004.  If the veteran identifies any 
other outstanding pertinent records or if 
the RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims file, all such 
records are to be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA skin and gastrointestinal 
examinations.  The claims file must be 
provided to the examiners for review.  
The examiners are advised that all 
necessary special testing must be 
accomplished.  
 
a.  The veteran should be scheduled 
for a VA gastrointestinal 
examination to determine the 
etiology of the veteran's 
diverticulitis, colitis, or any 
other diagnosed gastrointestinal 
disorder.  The examiner, in 
accordance with the latest AMIE 
worksheet for gastrointestinal 
disorders, is to provide a detailed 
review of the veteran's history and 
current complaints, and provide the 
diagnoses of any gastrointestinal 
disorders.  The examiner must then 
indicate whether any currently 
diagnosed gastrointestinal disorder, 
to include diverticulitis and 
colitis, were first manifested in 
service.  The examiner must 
specifically address the veteran's 
service medical records which note 
complaints of abdominal and 
gastrointestinal pain.  The examiner 
must provide a clear explanation for 
each finding and opinion expressed.  

b.  The veteran should be scheduled 
for a VA skin examination to 
determine the nature and extent of 
the appendectomy scar.  The 
examiner, in accordance with the 
latest AMIE worksheet for scars, is 
to provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of the appendectomy scar.  
The examiner must comment on the 
February 2004 opinion letter from 
Dr. Bassaly as to the etiology of 
the veteran's right lower quadrant 
pain.  The examiner is specifically 
asked to indicate whether it is at 
least as likely as not that any pain 
in the area of the appendectomy scar 
is due to the scar, including 
adhesions from the scar.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and her 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




